The appellate panel’s request for certification for appeal from the Appellate Court, 42 Conn. App. 310 (AC 14499), is granted, limited to the following issue:
*908The Supreme Court docket number is SC 15486.
Michael J. Mannion and Martin I. Eisenstein, in support of the petition.
Richard K. Greenberg, assistant attorney general, in opposition.
Decided July 18, 1996
“Under the circumstances of this case, was the taxpayer liable for payment of a Connecticut use tax on its catalogs that were mailed to Connecticut residents?”